DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth the limitation of “rapidly cooling the heated aluminum-based plated steel” in the last line of the claim. The metes and bounds of this limitation cannot be determined since it is unclear what is meant by the phrase” rapidly cooling” within this claim. It is unclear what would or would not be considered to be rapid. 
Claims 2 and 4 depend from claim 1 and incorporate the limitations therein. Therefore, claims 2 and 4 are rejected for the reasons set forth above in regards to claim 1.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 10,808,292 is directed to a method of manufacturing an HPF part comprising: preparing a steel sheet comprising C: 0.18% to 0.25%, Si: 0.1% to 1.0%, Mn: 0.9% to 1.5%, P: 0.03% or less, S: 0.01% or less, Al: 0.01% to 0.05%, Cr: 0.05% to 0.5%, Ti: 0.01% to 0.05%, B: 0.001% to 0.005%, N: 0.009% or less, and a balance of Fe and impurities; heating the steel sheet at 550° C. to 850° C. followed by maintaining at 640° C. to 680° C., and immersing the steel sheet in a hot dip aluminum plating bath, and a balance of Al and impurities; cooling the plated steel sheet at 15° C./s or faster; heating the cooled hot dip aluminum plated steel sheet at 880° C. to 930° C. followed by maintaining for a certain time; and hot forming the alloyed hot dip aluminum plated steel sheet and quenching at a range of 300° C. or lower at the same time. (Abstract) This reference does not set forth the change in the heating rate as set forth within the instant claims.
U.S. Patent Number 9,963,758 is directed to a hot press-formed (HPF) member with excellent powdering resistance at the time of press forming. (Abstract) The HPF member includes a hot-dip coating layer containing Al on a surface of a base steel sheet. The base steel sheet includes, based on wt %, 0.18-0.25% of C, 0.1-1.0% of Si, 0.9-1.5% of Mn, 0.03% or less of P, 0.01% or less of S, 0.01-0.05% of Al, 0.05-0.5% of Cr, 0.01-0.05% of Ti, 0.001-0.005% of B, 0.009% or less of N, the balance Fe, and the other impurities. (Abstract) This reference does not set forth the change in the heating rate as set forth in the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784